First, it gives me great
pleasure to congratulate the President on his unanimous
election. Like other colleagues who have preceded me,
I am confident that he will guide us through this session
effectively. Allow me also to place on record our
appreciation for his predecessor, Ambassador Insanally,
who presided over a very hectic and productive session.
The end of the cold war has not led us to the end of
conflicts. Instead, it has given rise to many internecine,
intra-State ethnic and religious conflicts, bringing
destruction, chaos and suffering in their wake. With the
major Powers preoccupied with their domestic economic,
political, social and other problems, the world has had no
choice but to turn to the United Nations for help. Firstly,
there is no alternative. Secondly, there is the expectation
that, freed of the past super-Power rivalry that had
immobilized the United Nations, the United Nations will
now be able to fulfil the aims of its founding fathers to
create a better world.
In the last few years, with these demands for United
Nations action increasing manifold, the United Nations
has had to grapple simultaneously with many trouble
spots around the world. In its first 42 years of existence
until 1988, the United Nations launched only 13 peace-
keeping operations. But in the short space of the last six
to seven years, it has seen 21 peace-keeping operations.
Peace-keeping expenditures have also risen dramatically
from the 1986 figure of about $350 million to $3.4 billion
projected for 1994.
International relations have for a long time been
conducted in an inter-State system, with the overriding
principle being respect of the sovereignty of independent
nations. The main focus of the United Nations Charter
14


was and is on how the international community can respond
to threats to peace and security issues between
nation-States, as opposed to crises within a State. The
world community and the United Nations in particular have
relatively little experience to draw upon in managing
intra-State conflicts and intra-State peace-keeping. The
dilemmas faced by the Security Council in dealing with
Somalia, Haiti, Bosnia and Rwanda, just to name a few,
demonstrate that the United Nations is still evolving its
approach on how to respond to these challenges.
These new challenges of dealing with intra-State
conflicts, it would appear, will continue to be with us. The
1994 United Nations Development Programme report on the
Human Development Index indicates that 79 of the 82
global military conflicts since 1991 were intra-State in
nature. Can the United Nations, which represents the
world’s conscience, avoid getting involved in such
conflicts? On the one hand, the United Nations is criticized
for not intervening in Rwanda in the earlier stages of the
civil war. It is argued that if it had, we could have avoided
the immense humanitarian disaster we now see in that
country. On the other hand, others maintain that the United
Nations is not ready to shoulder the implied responsibility,
after getting involved in intra-State conflicts, of nursing a
country back to the political stability and economic health
which is, of course, necessary to prevent a repetition of
famine, chaos and other troubles.
Member States are coming round to recognizing that
there are political, financial and institutional limitations to
the United Nations. We cannot realistically expect the
United Nations to resolve all forms of civil wars within
national boundaries. For now, we have reverted to the
more onerous but perhaps sensible approach of responding
to situations on a case by case basis. Inevitably, however,
the United Nations will need to establish guidelines and
criteria, either formal or otherwise, to decide where United
Nations involvement will be necessary and when it will be
effective.
The Security Council already appears to have taken
steps in this direction. In a May 1994 statement, it agreed
that the existence of a threat to international peace and
security, and of a clear political goal reflected in a precise
mandate, are factors which should be considered when
establishing new peace-keeping operations. Other factors
should include, inter alia, whether a cease-fire exists and
whether the parties have committed themselves to a peace
process intended to reach a political settlement.
Significantly, the Security Council also asked that it be
informed of the likely availability of resources for the new
operations. These are but preliminary guidelines. It will
be necessary to build upon, refine and modify them to
best meet the evolving peace and security challenges of
this new era.
In many cases of intra-State conflicts, it is probably
more effective to address the underlying causes of conflict
and provide a foundation for socio-economic
development. The root causes of many conflicts are
socio-economic: the distribution of scarce resources and
the lack of development. Hence, we may do better to
concentrate on development aid, education, good
governance and basic infrastructure-building to lay the
building-blocks to create a civil society. Where
appropriate, these measures should be accompanied and
supplemented by preventive diplomacy. Peace-keeping
operations are a palliative, not a substitute for solving the
root causes of conflicts.
At a time when the United Nations is called upon to
undertake and adapt to new and complex leadership roles
in international peace and security, the persistent financial
problems faced by our Organization have clearly to be
addressed and overcome. The crucial point is that, having
decided to launch a peace-keeping operation, Member
States cannot allow it to fail, especially owing to lack of
resources. The very credibility of our Organization would
be questioned if we were to mandate the United Nations
to take on new peace-keeping operations, and then watch
them falter and fail because Member States are unwilling
or unable to provide the requisite resources.
Unfortunately, the Secretary-General had to again
warn the Presidents of the Security Council and the
General Assembly in July this year of the dire financial
situation of the United Nations, especially in peace-
keeping. Unless we do something, these warnings will be
repeated year after year. With the many multidimensional
challenges facing the United Nations in the post-cold-war
era, it is difficult to envisage how the United Nations will
be able to carry out its functions effectively if it has to
live from hand to mouth in this manner. It is time
Member States seriously addressed the issue of financial
resources and tackled it firmly once and for all.
There is only one solution to the financial crisis of
the United Nations: Member States must pay their
assessments in full and on time. Without our payments,
the United Nations simply cannot function.
Many Member States have failed to honour the legal
and binding obligations that require them to pay their
15


assessments in full and on time. Obligatory and legitimate
payments are unconditional and incumbent on all Member
States. In fact, individual Member States have no reason
to withhold or threaten to withhold contributions to the
United Nations, as each Member State has the opportunity
to present and argue its case for or against any United
Nations activity. Each Member State also has the chance
to scrutinize the budgetary implications of each decision
and consequently to negotiate a consensus with other
Member States as is the practice for all budgetary matters.
But this is by now a tired mantra. In order to
encourage timely payments, Member States should consider
proposals already being discussed in United Nations circles,
such as a system of charging interest on late payments,
though with due consideration for the difficult situations of
the least developed countries. We would also like to
suggest that Member States use the symbolic event of the
fiftieth anniversary of the United Nations to clear their
arrears and start with a clean slate financially. Member
States could undertake a joint commitment to pay up all
their outstanding contributions to the United Nations before
this symbolic day in 1995.
The Security Council has a particularly critical role in
the United Nations. The Charter confers upon it the
primary responsibility for the maintenance of international
peace and security. As spelt out in the Charter, the
membership dues of a State Member of the United Nations
are one of the few and most basic of the obligations of
United Nations membership. Now, if a permanent member
of the Security Council cannot even meet this basic
obligation, how can it meet the heavy and serious
responsibility of maintaining international peace and
security on behalf of all Member States? We must
establish the principle that the permanent members of the
Security Council, with their privileged positions, should not
be in arrears. They should in fact set an example for the
rest of the United Nations membership in meeting their
financial obligations. For the same reason, permanent
members must continue to bear special responsibilities in
the financing of peace-keeping.
I hope Member States will consider our proposals
seriously. I believe these proposals can lead to concrete
results in improving the financial situation of the United
Nations and even lay the basis for the United Nations better
to manage the difficult challenges of this new era.
Singapore is fully committed to working together with the
Secretary-General and Member States to resolve the
financial crisis of the United Nations.
It is expected that, with the rising costs for peace-
keeping operations, one of the most heated arguments in
the years ahead will be the apportionment of peace-
keeping expenses among Member States. Singapore will
strive, together with other Member States, to work out
objective political and economic criteria for improving the
scale. It is clear that any ad hoc, arbitrary or voluntary
measures in this regard will have little chance of success
given the fact that this is a highly sensitive issue. There
must be a process of debate and discussion, however
protracted it may be, before we can arrive at a consensus
on a new scale. Singapore, for its part, is ready to pay
more in peace-keeping expenses provided, first, that this
is the outcome of an overall reform of the peace-keeping
scale and, secondly, that the problem of those who are in
arrears is seriously addressed.
We have come a long way since the founding of the
United Nations 49 years ago. It is now time for us to
rededicate ourselves to the goal of creating a better world,
as envisaged by our Charter. What better time than now,
on the eve of our fiftieth anniversary, for us to place the
United Nations on a sound financial footing and lay the
foundation for it to embark on its programmes and
activities for the next 50 years?
